NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.

Response to Amendment
Applicant's amendment filed on 16 June 2021 has been entered. No claims have been amended. Claim 5 has been cancelled. No claims have been added. Claims 1-4 and 6-15 are still pending in this application, with claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, line 3, “…a focal plane of the secondary optic…,” has been changed to: --…the focal plane of the secondary optic…--, so as to be consistent with the previously introduced focal plane of the secondary optic in claim 1.

Allowable Subject Matter
Claim 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an automotive lighting system for a vehicle, comprising: a plurality of light sources on a first optical axis; a plurality of primary reflective optics in a matrix and configured to receive and redirect light from the plurality of light sources, each of the plurality of light sources being at a focal point of a corresponding one of the plurality of primary optics with each of the plurality of light sources in a focal plane of the corresponding one of the plurality of primary optics, the plurality of primary optics being configured to fold a direction of the propagation of the light from the plurality of light sources; and a secondary optic on a second optical axis and oriented in a different plane than the first optical axis, the secondary optic configured to receive the folded light from the plurality of primary optics and project the received light in front of the vehicle, with at least one of the plurality of primary optics in a focal plane of the secondary optic.
The closest prior art of record: de Lamberterie (US 2015/0131324 A1) and Brendle (US 2015/0241009 A1); teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…a plurality of wherein a focal plane is interpreted by the Examiner as being a plane that is perpendicular to the axis of a lens or mirror and passes through the focus or focal points, a matrix is interpreted by the Examiner as being a rectangular arrangement of elements, and “…at least one of the plurality of primary optics in a focal plane of the secondary optic…,” is interpreted by the Examiner as the focal plane of the secondary optic intersects the reflective surface of the primary reflective optic), and as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art references with any additional prior art of record in order to arrive at the claimed invention. 
Claims 2-4 and 6-15 are allowed as being dependent upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






















Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896